129 Ohio St.3d 1462 (2011)
2011-Ohio-4401
952 N.E.2d 501
Cleveland Metro. Bar Assn.
v.
Kraus.
No. 2007-1547.
Supreme Court of Ohio.
September 1, 2011.
DISCIPLINARY CASE.
On August 11, 2011, respondent, David P. Kraus, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order, dated April 30, 2010, in which the court reinstated respondent to the practice of law and placed him on monitored probation for a period of one year.
On consideration thereof, it is ordered by this court that the probation of respondent, David P. Kraus, Attorney Registration No. 0039592, last known business address in Shaker Heights, Ohio, is terminated.